Citation Nr: 1001091	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1946 to March 
1952.  He died in October 2003.  The appellant is the 
Veteran's widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision that, in 
pertinent part, denied service connection for the cause of 
the veteran's death, and denied dependency and indemnity 
compensation (DIC) benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318.  The appellant timely appealed.

In August 2007, the appellant testified during a video 
conference hearing before the undersigned.  During the 
hearing, the undersigned Veterans Law Judge granted the 
appellant's request for a 60-day abeyance to submit 
additional documentary evidence.  In September 2007 and in 
April 2008, the appellant submitted additional evidence to 
the Board, waiving initial RO consideration of the evidence.  
See 38 C.F.R. § 20.800 (2009).

In a July 2008 decision, the Board denied service connection 
for the cause of the Veteran's death; and denied DIC pursuant 
to the provisions of 38 U.S.C.A. § 1318.

The appellant appealed the July 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2009 Joint Motion for Partial Remand, the parties 
moved to vacate the portion of the Board decision that denied 
service connection for the cause of the Veteran's death, and 
remand the case to the Board.  The denial of DIC pursuant to 
the provisions of 38 U.S.C.A. § 1318 was not disturbed.  The 
Court granted the motion.  Thereafter, the case was returned 
to the Board.

In July 2009, the Board requested an advisory medical opinion 
from a medical expert.  In September 2009, the Board 
furnished a copy of the opinion to the appellant and her 
attorney, affording a 60-day period for response.  A timely 
response was received from the appellant's attorney in 
December 2009.  38 C.F.R. § 20.903.


FINDINGS OF FACT

1.  The Veteran died in October 2003.  The immediate cause of 
death was left upper lung metastasis due to or as a 
consequence of squamous cell carcinoma. 

2.  At the time of the Veteran's death, service connection 
was in effect for schizophrenic reaction, undifferentiated 
type with depressive features, rated as 100 percent 
disabling; and for hepatitis, rated as 0 percent 
(noncompensable) disabling. 

3.  Squamous cell carcinoma and lung cancer were not present 
in service, manifested within one year after discharge, or 
etiologically related to service; and the preponderance of 
the evidence is against a finding that the Veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  



CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through March 2004 and June 2006 letters, the RO notified the 
appellant of elements of service connection for cause of 
death and the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

In the June 2006 letter, the RO specifically notified the 
appellant of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The March 2004 letter was provided to the appellant before 
the rating action on appeal.  Accordingly, there was no 
prejudice to the appellant in issuing the section 5103(a) 
notice.  Her claim was fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Following the June 2006 letter, the appellant specifically 
waived initial RO consideration of the evidence submitted; 
hence, no re-adjudication followed and no supplemental 
statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant.  The RO has 
obtained copies of the Veteran's service treatment records, 
his last (terminal) treatment records, and a certificate of 
death.  The appellant has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the appellant in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2).



II.  Service Connection for Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2009).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2009).

The Veteran died on October [redacted], 2003.  His death certificate 
shows that the immediate cause of death was left upper lung 
metastasis due to or as a consequence of squamous cell 
carcinoma.  An autopsy was not performed, and the manner of 
death was specified as natural.

At the time of the Veteran's death, service connection was in 
effect for schizophrenic reaction, undifferentiated type with 
depressive features, rated as 100 percent disabling; and for 
hepatitis, rated as 0 percent (noncompensable) disabling.

Service treatment records contain no complaints, findings, or 
diagnoses of any cancer.  The Veteran was treated for acute 
pleurisy in 1951.  A chest X-ray of his heart and lungs at 
that time was negative.  

The post-service treatment records first revealed a diagnosis 
of lung cancer, stage IV, non-small cell in February 2003.  
The Veteran had presented with a three-week history of cough 
and white-colored sputum, and underwent a biopsy that 
confirmed he had lung cancer; he then underwent chemo therapy 
treatment.  The Veteran was diagnosed with moderate-to-severe 
acute major depression in February 2003, following the 
diagnosis of lung cancer.  In October 2003, the Veteran was 
hospitalized for progressive shortness of breath; he did not 
improve clinically, and had multiple medical problems.  The 
Veteran was transferred to inpatient hospice care and expired 
two days later.

Subsequently, in January 2004, the Veteran's oncologist noted 
that the Veteran's death in October 2003 was secondary to 
complications of his metastatic, non-small-cell lung cancer; 
and that the Veteran had demonstrated severe depression since 
the time of diagnosis.  The oncologist opined that the 
Veteran's depression probably contributed to his demise, even 
though he had a terminal prognosis with his underlying lung 
cancer.  The oncologist added that the Veteran's death was 
probably multifactorial.

In April 2004, the Veteran's infectious disease physician 
noted that the Veteran's depression had a major impact on the 
care the Veteran received for his lung cancer.  The physician 
noted that, because of the depression, the Veteran minimized 
his symptomatology.  The Veteran did not seek medical 
attention in a timely fashion, which led to a fairly rapid 
demise from his illness.  The physician opined that the 
Veteran's disability in the form of depression prevented him 
from getting optimal care and treatment, and ultimately led 
to a more rapid demise.

In September 2004, both the Veteran's oncologist and 
infectious disease physician opined that, had the Veteran 
sought medical treatment earlier when his symptoms first 
appeared, there would have been more likely successful 
treatment of his condition.

In February 2008, a VA staff psychiatrist, after reviewing 
the claims folder and discussing the medical history leading 
up to the Veteran's demise, opined that it was unlikely that 
the Veteran's mental illness of schizophrenic reaction, 
undifferentiated type with depressive features, caused his 
lung cancer.  The psychiatrist noted that there are evidently 
few clinical manifestations of lung cancer until the 
diagnosis is made, at which time it is often incurable.  It 
was reported that the Veteran had a number of chronic medical 
conditions and was on a number of medications at the time of 
diagnosis of lung cancer, so that it appears the Veteran was 
receiving ongoing medical care.  It was noted that the record 
consistently reflects that the Veteran only had symptoms for 
three weeks prior to being seen.  The psychiatrist also 
commented that, while there may be a link between mental 
illness and cancer, there is no known cause and effect.

The overall evidence does not show that the Veteran's 
service-connected schizophrenia was the cause of his lung 
cancer that resulted in the Veteran's death.  In a Joint 
Motion for Remand, it was determined that a new medical 
examination was needed to address whether the Veteran's 
service-connected schizophrenia was a contributory cause to 
the Veteran's death.  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected schizophrenia contributed to the Veteran's death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2009).

In September 2009, VA received a medical expert opinion from 
a VA staff psychiatrist at the Cincinnati VA Medical Center 
(VAMC).  The staff psychiatrist reviewed the Veteran's 
medical records, and reviewed medical literature regarding 
the connection between schizophrenia and lung cancer.  
Information gleaned from the Veteran's medical history 
indicated that he was smoking one carton of cigarettes weekly 
with moderate alcohol intake.  Records also reflect that the 
Veteran had lung surgery in 1978 for an infection.  
Neuropsychiatric examination revealed the Veteran to be 
markedly impaired with a very considerable degree of social 
and industrial incapacity.  Severe limitations in most areas 
of the Veteran's life were noted in May 2000.  Records 
reflect that the Veteran wanted to discontinue smoking in May 
2002; efforts in the past were unsuccessful.  An increase in 
depression was noted in October 2002, and antidepressant 
medications were increased.  The Veteran reportedly was not 
feeling well, and stopped one of his antidepressant 
medications in January 2003.  Stage IV non small cell 
carcinoma was diagnosed in February 2003, and chemotherapy 
was immediately started.  The Veteran was noted to have 
moderate-to-severe major depression, and both his psychiatric 
medication and antidepressant medications were changed.  He 
died in October 2003.  

In determining whether the Veteran's service-connected 
schizophrenia was a contributory cause to the Veteran's 
death, the staff psychiatrist noted the opinions of the 
Veteran's oncologist and infectious disease physician 
described above, and the results of a literature review.  The 
staff psychiatrist concluded that the Veteran's course of 
schizophrenia appeared to have been a typical course of 
chronicity with waxing and waning of decompensation 
throughout the year.  While the Veteran's antidepressants 
changed throughout the years, he was maintained on typical 
antipsychotic medications which assisted him at least in 
maintaining fairly independent functioning.  Based on review 
of the Veteran's medical records and information provided by 
family members and current research, the staff psychiatrist 
opined that there is no direct measure that the probability 
is 50 percent or greater that the Veteran's service-connected 
schizophrenic reaction, undifferentiated type with depressive 
features, contributed substantially or materially to the 
cause of the Veteran's death.

The staff psychiatrist also commented that the Veteran's 
schizophrenia was involved in an active process of affecting 
a vital organ, which is the brain.  Throughout the Veteran's 
course of illness, it was documented that the Veteran was 
operating at a superficial level of functioning.  His most 
recent evaluations prior to his death indicate that he was 
able to participate in his treatment, and possessed insight.  
The Veteran's thoughts were organized, though qualified with 
a "low" comment.  The Veteran had attempted smoking 
cessation on at least two occasions.  Most recent literature 
on schizophrenia, smoking, and cancer does point to a higher 
number of people with schizophrenia who smoke.  Specific 
areas in the brain are involved, and psychotropic medications 
used to treat schizophrenia also affect these brain areas.  
The staff psychiatrist opined that the Veteran's 
schizophrenia process "served as a disadvantageous" in his 
attempts to stop smoking, though the exact effect cannot be 
measured. 

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

Here, the staff psychiatrist reviewed the Veteran's entire 
medical history and conducted a literature review.  The staff 
psychiatrist indicated that there was no direct measure to 
show the probability as 50 percent or greater, that the 
Veteran's service-connected schizophrenic reaction 
contributed substantially or materially to the cause of the 
Veteran's death.  The staff psychiatrist indicated that the 
course of the Veteran's schizophrenia was typical, and that 
the Veteran participated in his treatment.  These opinions 
are factually accurate, fully articulated, and contain sound 
reasoning.  Therefore, the staff psychiatrist's opinions are 
afforded significant probative value.  

The Veteran's representative has argued that the medical 
opinion supports the theory that the Veteran was unable to 
stop smoking due to his schizophrenia and that the 
schizophrenia therefore contributed materially to his death.  
However, the medical opinion does not indicate that 
schizophrenia contributed substantially or materially to the 
cause of the Veteran's death, and in fact comes to the 
opposite conclusion.  While it did suggest that the 
schizophrenic process "served as a disadvantageous" in his 
attempts to stop smoking, the examiner qualified this 
statement by adding that "the exact effect cannot be 
measured".  It seems the examiner concedes in the opinion 
that schizophrenia likely played some role in the Veteran's 
smoking and continuing to smoke, but drew the line at saying 
that schizophrenia contributed substantially or materially to 
his death, which is the legal standard employed.  In answer 
to the actual question posed, whether there was a 50 percent 
probability or greater that the service-connected 
schizophrenic reaction contributed to the Veteran's demise, 
the clear answer was no.  Finally, there is no etiology 
opinion of record challenging the conclusions made in the 
September 2009 opinion.  The evidence reflects that the 
Veteran's death was probably multifactorial.

The appellant has submitted Internet articles which indicate 
that there is a higher risk of cancer with mental illness 
and/or long-term depression.  While this evidence tends to 
document depression as a risk factor, it does not provide a 
link between the Veteran's metastasized left upper lung 
cancer and his military service.  

The September 2009 staff psychiatrist's opinions are based 
squarely upon review of the medical evidence of record 
pertinent to this Veteran.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Here, the competent evidence does not show that any service-
connected disability either caused or contributed 
substantially or materially to cause the Veteran's death.  

In December 2009, the appellant contended that the Veteran's 
service-connected schizophrenia preventing him from ceasing 
to smoke, and that it was the Veteran's long-standing smoking 
which cause the Veteran's lung cancer.  As a lay person, the 
appellant is not competent to provide an opinion as to 
medical causation.  38 C.F.R. 


§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
fact, the September 2009 staff psychiatrist suggested that 
the effects of the Veteran's service-connected schizophrenia 
on his ability to cease smoking could not be measured. 
 
A clear preponderance of the evidence is against a finding 
that service-connected disability is etiologically implicated 
in the Veteran's death; the Board finds that the evidence 
weighs against a finding that any disease or injury in 
service, or that any service-connected disability caused or 
contributed materially to cause the Veteran's death.

Because the competent evidence weighs against the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied. 38 U.S.C.A. § 5107(b);
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


